



COURT OF APPEAL FOR ONTARIO

CITATION: Yussuf-Mohamed
    v. Robleh, 2014 ONCA 833

DATE: 20141124

DOCKET: M44230 & C58211

Weiler, Sharpe and Rouleau JJ.A.

BETWEEN

Anab Yussuf-Mohamed

Applicant (Respondent in appeal)

and

Naleye Robleh

Respondent (Appellant in appeal)

Stephanie Simard, for the applicant

William Fuhgeh, for the respondent

Heard and released orally: November 18, 2014

On appeal from the order of Justice Robert N. Beaudoin of
    the Superior Court of Justice, dated December 17, 2013.

ENDORSEMENT

[1]

The appellant husband entered into a separation agreement. When he did
    not comply with the terms of the agreement the respondent wife brought a motion
    to enforce the agreement which was granted. The appellant appeals and raises
    two primary grounds of appeal as to why the motion judge erred in enforcing the
    agreement. They are: 1) the motion judge erred in refusing to grant the
    appellant an adjournment of the hearing of the motion; 2) the motion judge
    erred in ordering enforcement of the separation agreement. In addition, the
    appellant raises numerous subsidiary grounds of appeal, seeks to introduce
    fresh evidence and seeks leave to appeal the costs of the motion.

Disposition

(1)

Refusal to adjourn the motion

[2]

In relation to the motion judges decision refusing to adjourn the
    hearing of the motion, the appellant complains of inadequate notice respecting
    the November 29, 2013 affidavit filed at the hearing of the motion. The
    affidavit complained of is an affidavit respecting arrears owing as of the day
    the motion was heard. In any event the motion judge did not rely on this
    affidavit, the motion judge used the prior affidavit showing the arrears only
    up to and including October 1, 2013 totalling $21,281.89.

[3]

The appellant sought an adjournment to retain a lawyer on the date of
    the hearing of the motion. The motion judge refused to grant this adjournment.
    At the same time the motion judge granted the respondent a brief adjournment,
    of an hour or two, to respond to questions from the court respecting her
    submission that the court should enforce the arrears of child support by
    ordering security against funds held in counsels trust account generated from
    equalization. The appellant submits that this created an appearance of bias and
    unfairness.

[4]

The appellants submissions respecting lack of natural justice, lack of
    notice and bias are without merit. The motion judge reviewed the history of the
    proceedings and found that the appellant had received ample notice of the
    hearing. In our opinion he made no error in this regard. Having regard to the
    appellants prior history of ignoring three court orders for disclosure and
    non-payment of support, the motion judge did not err in principle in refusing
    to adjourn the motion. The brief adjournment allowed to the respondent did not
    delay the proceedings and does not constitute unfairness or demonstrate bias.
    This ground of appeal is dismissed.

(2)

Enforcement of the separation agreement

[5]

In relation to ordering enforcement of the separation agreement, the
    appellant makes the following submissions. At the time the agreement was
    signed, the appellant was no longer represented by counsel whereas the
    respondent was. This created a power imbalance. The appellant was under extreme
    pressure because he was being audited by the Canada Revenue Agency and he was
    the subject of numerous complaints to the police in relation to the exercise of
    his access to the children. The provision for payment of support of the
    children in the agreement is ambiguous. Moreover, the respondent was receiving
    support from the biological father of the two eldest of the four children and
    this fact was not disclosed or sufficiently brought to the attention of the
    mediator.

[6]

In relation to this latter submission, we note that the respondents tax
    returns filed as part of her financial disclosure suggest that she was
    receiving a small amount of child support for the two older children. The
    information was thus available to the appellant.

[7]

While we agree that the clause respecting support of the children is
    ambiguous and may require interpretation, this is not a basis for declaring the
    entire agreement invalid. Nor are the appellants circumstances regarding
    emotional stress a basis for setting aside the agreement.

[8]

The appellant also submits that the agreement is unfair because the two older
    children are children of a prior marriage for whom he should not be responsible
    for support and that one has withdrawn from parental control and is no longer
    eligible for support. We note that the Child Support Guidelines provide that
    the table amount for the two younger children of which he is the biological
    father is $764 a month based on the appellants disclosed income. In addition,
    one of the older children is autistic and the appellant did not submit that he
    did not stand in loco parentis to him at the time of the agreement.

[9]

The support agreed to in the agreement is $1,000 per month. While the
    appellant may wish to move to vary the support order, his submissions are not a
    basis to impugn the validity of the agreement and the order enforcing it. This
    ground of appeal is also dismissed.

(3)

Other matters

[10]

We
    would not give effect to any of the subsidiary grounds of appeal raised.

[11]

The
    motion to adduce fresh evidence is dismissed as the proposed evidence does not
    meet the
Palmer
test.

[12]

We
    see no error in principle respecting the costs award on the motion and leave to
    appeal costs is denied.

[13]

Accordingly
    the appeal is dismissed.

[14]

The
    appellant also brought a motion to review the order of Benotto J.A. refusing to
    stay the monthly payment of child support for a few months pending the appeal.
    The appellant cross-examined the respondent for some seven hours on her
    affidavit responding to the motion. This was not proportionate. Having decided
    the appeal itself, the motion to review the order of Benotto J.A. is moot save
    with respect to reviewing the costs of the motion. We have heard the
    submissions of counsel that costs of the motion should have been awarded in his
    favour or alternatively that no costs should have been awarded. We would not
    give effect to this submission. The costs award of Benotto J.A. is affirmed.

[15]

Costs
    of the appeal itself are to the respondent fixed in the amount of $4,782.84
    inclusive of disbursement and all applicable taxes.

K.M.
    Weiler J.A.

Robert
    J. Sharpe J.A.

Paul
    Rouleau J.A.


